Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Election
Applicant’s election (dated 05/16/2022) without traversed is acknowledged

Examiner amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Keith A. Schonberger on 05/27//2022. An email with proposed amendment was received later, which is attached hereto.


Amendments to the Claims
Please enter the amend of the claims according to the attached document “PROPOSED AMENDMENTS FOR EXAMINER’S AMENDMENT”. It is attached as office action appendix.

With this amendment claims 1-8 and 16-20 are canceled and claim 28 is amended.



Allowable Subject Matter
Claims 9-15 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 9 is that the claim as a whole, specifically in lieu of the bold limitations below, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. 

Claim 9. An apparatus for compressing an image, the apparatus comprising:	 a memory:	 and a processor, wherein the processor is configured to execute instructions stored in the memory to:	 receive an error level definition representing a maximum quantization error for compressing the image;	 select, based on the error level definition, a sequence of quality control metrics (QF) for controlling a quantization of transform coefficients of the image	
compress the image according to the error level definition and the sequence of quality control metrics, wherein the instructions to compress the image according to the error level definition and the sequence of quality control metrics include instructions to:	 quantize the transform coefficients using a first quality control metric of the sequence of quality control metrics
	 determine that a quantization error resulting from quantizing the transform coefficients using the first quality control metric exceeds a quality score calibration associated with the first quality control metric:	 responsive to a determination that the quantization error exceeds the quality score calibration, further quantize the transform coefficients using a second quality control metric of the sequence of quality control metrics to produce quantized transform coefficients:	 and produce a compressed image based on the quantized transform coefficients:	 and output the compressed image for storage or display.


Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.

Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20120201476 A1 (hereinafter Carmel)
US 20060008167 A1 (quality setting based on quantization {para 14, 16}; “employing the column and row ratios as a measure of the extent of blocking artifacts in the digital image. In an additional series of steps the extent of contouring artifacts”; para 17)
US 20170070745 A1 (based on different perceptual statistics/quality metrices encoding parameters are determined, Fig.8A, unit 400, 155, 160)


For instance, the most relevant prior art Carmel teaches with respect to claim 9. An apparatus for compressing an image, the apparatus comprising:	 a memory [(para 71)] :
and a processor, wherein the processor is configured to execute instructions stored in the memory to[(para 71)] ::	 receive an error level definition (qualTgt) representing a maximum quantization error for compressing the image [(para 439, “The threshold may be set to 0.5 with 0.05 tolerance, i.e., images that provide a quality score in the range [0.45,0.55]”)] ;	 select, based on the error level definition, a sequence of quality control metrics (QF) for controlling a quantization of transform coefficients of the image [(step 1100 Fig.13A, and Fig.13B; para 439, “Lowest and highest allowed QF values are set e.g. minQF and maxQF, and the initial guess for the Quality Factor used in step 1020 of FIG. 12--QFnext. Possible values: minQF=60, maxQF=98, QFnext=80. After initialization, the image is encoded using QF=QFnext. Compute obtained image quality: qualScore.”)] :	 compress the image according to the error level definition and the sequence of quality control metrics, wherein the instructions to compress the image according to the error level definition and the sequence of quality control metrics include instructions to:	 quantize the transform coefficients using a first quality control metric of the sequence of quality control metrics [(Fig.12 step 1020 use QF determined by Fig.13, that used for quantization in step 1030)] :		 and produce a compressed image based on the quantized transform coefficients [(step 1030 of Fig.12)] :	 and output the compressed image for storage or display [(para 71)] .


However failed to teach determine that a quantization error resulting from quantizing the transform coefficients using the first quality control metric exceeds a quality score calibration associated with the first quality control metric:	 responsive to a determination that the quantization error exceeds the quality score calibration, further quantize the transform coefficients using a second quality control metric of the sequence of quality control metrics to produce quantized transform coefficients:

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426